Dismissed and Opinion Filed May 7, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00421-CR
                                      No. 05-14-00422-CR
                                      No. 05-14-00423-CR
                                      No. 05-14-00424-CR

                                 OSCAR FLORES, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
       Trial Court Cause Nos. F13-23720-J, F13-24199-J, F13-24201-J, F13-25015-J

                              MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140421F.U05
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

OSCAR FLORES, Appellant                           On Appeal from the Criminal District Court
                                                  No. 3, Dallas County, Texas
No. 05-14-00421-CR        V.                      Trial Court Cause No. F13-23720-J.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Bridges, Lang, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 7th day of May, 2015.
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

OSCAR FLORES, Appellant                           On Appeal from the Criminal District Court
                                                  No. 3, Dallas County, Texas
No. 05-14-00422-CR        V.                      Trial Court Cause No. F13-24199-J.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Bridges, Lang, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 7th day of May, 2015.
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

OSCAR FLORES, Appellant                           On Appeal from the Criminal District Court
                                                  No. 3, Dallas County, Texas
No. 05-14-00423-CR        V.                      Trial Court Cause No. F13-24201-J.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Bridges, Lang, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 7th day of May, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

OSCAR FLORES, Appellant                           On Appeal from the Criminal District Court
                                                  No. 3, Dallas County, Texas
No. 05-14-00424-CR        V.                      Trial Court Cause No. F13-25015-J.
                                                  Opinion delivered per curiam before
THE STATE OF TEXAS, Appellee                      Justices Bridges, Lang, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 7th day of May, 2015.